DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on July 18th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on July 18th, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims and arguments/remarks.

Allowable Subject Matter
4.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the horizontal width of the first and second fins is less than 11 nm … the vertical total height each of the first and second fins is greater than 200 nm, and wherein a horizontal spacing between the first and second fins is less than 53 nm as measured between respective sidewall surfaces of the first and second fins at the respective bottoms of the upper portions of the first and second fins” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 1 incorporate the same allowable subject matter.

Claim 9, “the horizontal width of each of the first and second structures is less than 5 nm, wherein a horizontal spacing between the first and second structures is less than 30 nm as measured between respective sidewall surfaces of the first and second structures at the respective bottoms of the upper portions of the first and second structures … and wherein the vertical total height of each of the first and second structure is greater than 200 nm” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 9 incorporate the same allowable subject matter.

	Claim 17, “the horizontal width of the first and second fin structures is less than 12 nm, wherein a vertical total height, for each of the first and second fins, is a sum of a first height of the lower portion of the fin and a second height of the upper portion of the fin, the vertical total height each of the first and second fins is greater than 200 nm, and wherein a horizontal spacing between the first and second fins is less than 50 nm” – as instantly claimed and in combination with the additionally claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818